Citation Nr: 0101613	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-20 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a hip disorder. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active military service, from June 1955 to 
June 1975.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO) which denied the benefit 
sought on appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no medical evidence of a current left hip 
disorder.



CONCLUSION OF LAW

A left hip disorder was not incurred or aggravated during 
service and is not proximately due to or the result of the 
service-connected recurrent disease or injury.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§  3.102, 3.303, 3.304, 
3.310 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In this regard, the Board notes the veteran's medical 
records have been obtained, and there is no indication of any 
additional records which have not been obtained.  In 
addition, the RO afforded the veteran a VA examination in 
order to determine the nature and etiology of any left hip 
disorder which may be present.  Therefore, the Board 
concludes that the VA has met its statutory duty to assist.

The veteran claims that he is entitled to service connection 
for a left hip disability.  He specifically asserts a fall 
due to his left knee disability caused a left hip disorder.  
A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  Service connection may also be 
granted for a disability that is proximately due to or the 
result of a service-connected disability.  When service 
connection is established for a secondary condition, the 
secondary condition is considered as part of the original 
condition.  38 C.F.R. § 3.310(a).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (". . 
. when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability . . . over and above the degree of 
disability existing prior to the aggravation.").

In relation to the present appeal, the veteran was granted 
service connection for recurrent dislocation of the left 
patella with arthritis in 1975.  The veteran's left knee 
disability is rated as 10 percent disabling.  

Additionally, the veteran's service medical records do not 
provide any evidence of complaints, diagnosis, or treatment 
pertaining to the veteran's left hip.  Similarly, the 
veteran's November 1975 VA examination provided no evidence 
that the veteran had a hip disorder upon discharge.  The 
Board also notes that the record contains various other 
private and VA medical records, none pertaining to the 
veteran's hip.

The veteran was afforded a VA examination in October 1998.  
The veteran reported that he experienced a dislocation of his 
left patella, resulting in a fall and subsequent left hip 
pain.  The examiner assessed the veteran and determined that 
the veteran suffered from swelling of the left knee, knee 
pain, a slight limp, and recurrent dislocations of the left 
patella.  The veteran was diagnosed with degenerative disease 
of the knee, secondary to possible recurrent patellar 
dislocation and the examiner noted that the veteran had some 
hip pain.  The examiner also observed that the range of 
motion of the hip is normal and that there is no evidence of 
a fracture.

An award of service connection requires that the veteran have 
a disability as a result of an injury incurred during 
service.  An award of service connection for a secondary 
condition also requires a disability.  However, in this case, 
the veteran does not have a current, diagnosed hip disorder.  
"In the absence of proof of present disability there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran does not have any limited range of 
motion with regard to his left hip joint and there is no 
functional impairment as a result of the veteran's hip pain.  
According to the VA examiner, although the veteran clearly 
suffers from recurrent patellar dislocation of the left knee, 
the only finding with regard to the veteran's hip is pain.  
However, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  The Board acknowledges that the veteran does have a 
service-connected knee disability, but there is no showing of 
a disorder related to the veteran's hip.  See Sanchez-Benitez 
at 285 (". . . a diagnosis only of pain . . . cannot, 
without connection to an underlying condition and medical 
nexus to service, warrant service connection.").  Therefore, 
the Board finds that the veteran is not entitled to service 
connection for his left hip disorder.  


ORDER

Service connection for a left hip disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

